DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/15/2021 has been entered.
 

Allowable Subject Matter
Claims 1-3, 9-10, 12-14, 16, 18-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, Cui et al. disclose in a first embodiment: a first miniature camera-element (para. [0063]) comprising a first sensor area (fig.7 items 720) and a first aperture element, wherein the first sensor area (fig.7 items 720) has a first planar surface, wherein the first aperture element has a first structural configuration (para. [0019], [0043] teaches a first group apertures 201 with an orientation angle Ɵ), wherein the first aperture element and the first sensor area are disposed relative to each other in order to cooperate in obtaining first imaging data having first characteristics (para. [0043]), and wherein the first characteristics comprise a first field-of-view (para. [0053]); second miniature camera-element comprising a second sensor area (fig.7 items 720) and a second aperture element, wherein the second sensor (fig.7 items 720) area has a second planar surface, wherein the second planar surface is substantially coplanar with the first planar surface, wherein the (para. [0019], [0044] teaches a second group apertures 202 with an orientation angle β), wherein the second aperture element and the second sensor area are disposed relative to each other in order to cooperate in obtaining second imaging data having second characteristics (para. [0044]), wherein the second characteristics comprise a second field-of-view (para. [0053]).
In a further embodiment, Cui et al. disclose: a memory that stores executable instructions that (para. [0039]) when executed by the processing system, facilitate performance of operations, the operations comprising: receiving, from the first  miniature camera-element, the first imaging data, the first imaging data being obtained by the first miniature camera-element during imaging of a target object (fig.4 item 20); receiving, from the second  miniature camera-element, the second imaging data, the second imaging data being obtained by the second miniature camera-element during the imaging of the target object (para. [0039]); and generating, based upon the first imaging data and the second imaging data that are received, combined imaging data (para. [0018]-[0019]) motivated by the benefits for 3D radiation imaging (Cui et al. para. [0016]). Crosetto discloses: the first characteristics comprise a first imaging resolution, the second characteristics comprise a second imaging resolution and the first imaging resolution differs from the second imaging resolution (fig.11(b)) motivated the benefits for different detector sensitivity (Crosetto col.24 L51-56).
The prior arts fail to teach, disclose, suggest or make obvious: the first structural configuration comprises a first elongated slit having a first short side, a first long side, and a first longitudinal axis corresponding to the first long side, wherein the first longitudinal axis is substantially parallel to the first planar surface, the second structural configuration comprises a second elongated slit having a second short side, a second long side, and a second longitudinal axis corresponding to the second long side, wherein the second longitudinal axis is substantially parallel to the second planar surface, wherein the second longitudinal axis is non- parallel relative to the first longitudinal axis.
Regarding independent claim 14, the prior arts fail to teach, disclose, suggest or make obvious: the first aperture comprises a first elongated slit having a first short side, a first long side, and a first longitudinal axis corresponding to the first long side, and wherein the first longitudinal axis has a first length; the second aperture comprises a second elongated slit having a second short side, a second long side, and a second longitudinal axis corresponding to the second long side, wherein the second longitudinal axis has a second length, and wherein the second length is greater than the first length.
Regarding independent claim 18, in the last round it shown that claim 18 would rejected on the same basis as claim 1. Additionally, Cui et al. disclose: the prior arts fail to teach, disclose, suggest or make obvious: a first field-of-view, and wherein a first aperture of the first aperture structure is in a first form of a pinhole, a slit, or a ring (para. [0020]). 
The prior arts fail to teach, disclose, suggest or make obvious: in a first case that the first form is a pinhole, then a second aperture of the second aperture structure is in a second form of a slit or a ring, wherein, in a second case that the first form is a slit, then the second aperture is in the second form of a pinhole or a ring, and wherein, in a third case that the first form is a ring, then the second aperture is in the second form of a pinhole or a slit.
Claims 2-3, 9-10, 12-13, 16, 19-28 are allowed on the same basis as independent claims 1, 14 & 18 for dependency reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri 9-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884